Reinhard, J.
The appellee was indicted, tried, and acquitted for obstructing a highway.
The State appeals under section 1915, R. S. 1894.
The questions attempted to be presented arise upon instructions given and refused. The evidence is not in the record, nor is there any statement in the bill of exceptions showing whether or not the instructions were applicable or relevant to the evidence.
If, under any supposable case, the ruling might have been proper, no error can be predicated thereon. We have examined the instructions, and can not say that, under the rule stated, any error was committed. For *555aught that appears, there may not have been a syllable of testimony warranting a conviction. See State v. Kern, 127 Ind. 465.
Filed April 4, 1894.
Judgment affirmed.
Gavin, J., did not participate in this decision.